DAUKSCH, Judge.
Consistent with this court’s recent decision in James v. Nationsbank Trust Co. Nat. Ass’n, 639 So.2d 1031 (Fla. 5th DCA 1994), we remand this cause to the trial court for further proceedings with regard only to the issue of whether appellants were fraudulently induced to sign the notes and mortgages which are the subject of each of their foreclosures and, if so, whether appellee ever attained the status of a holder in due course.
AFFIRMED in part; REVERSED in part; REMANDED.
HARRIS, C.J., and GRIFFIN, J., concur.